Citation Nr: 1700948	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-34 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left foot contusion.

2.  Entitlement to service connection for degenerative arthritis of the spine with sciatica.

3.  Entitlement to service connection for degenerative arthritis of the right hip.

4.  Entitlement to service connection for degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's November 2016 Informal Hearing Presentation appears to raise the issue of entitlement to service connection for tremors, arguing that this issue was raised by the Veteran's service treatment records.  The Board notes that VA does not infer claims for service connection based on medical treatment or symptoms; rather, a claim for benefits must be filed.  Moreover, the Veteran is advised that this statement does not meet the standards of an intent to file a claim under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  Accordingly, the Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service connection for a left foot disability as a result of a tire falling on his foot during active duty service in June 1955.  Notably, the Veteran injured his right foot in February 1955 when a tire also fell on it, and his right foot is currently service-connected.  The Veteran is also claiming service connection for a back disability, a right hip disability, and left knee disability, as secondary to his left and/or right foot disabilities, to include as due to an altered gait due to his foot disabilities.

The Veteran's service treatment records document a February 1955 right foot injury and a June 1955 left foot injury and reflect that x-rays were performed at the Davis-Monthan Air Force Base (AFB) Hospital in Tuscan, Arizona following both injuries.  The medical evidence of record indicates that following the February 1955 injury, the Veteran's right lower extremity was placed in a cast, and it appears the Veteran was treated at the emergency room at the Davis-Monthan AFB Hospital for the June 1955 left foot injury.  At his March 2014 VA examination, the Veteran reported that both of his lower extremities were casted to above the knee at separate times during his active service.  The Veteran's service treatment records do not contain any medical documentation regarding the occurrence of these injuries, aside from radiologic reports and follow-up February 1955 treatment for his right foot.  Although the Veteran has acknowledged he was not hospitalized for either injury, which the Board presumes to means that he was not admitted for an overnight stay, the treatment he received at Davis-Monthan Air Force Base AFB Hospital may qualify as inpatient care.  Inpatient clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  The record does not reflect that VA has attempted to obtain these records, and on remand, the RO must request these records from the NPRC, and any other appropriate records repositories.

Moreover, the Veteran's service personnel records are not associated with the evidence before the Board.  These records are pertinent because they may contain information regarding the Veteran's physical limitations due to the injuries he incurred during service, to include any physical profiles.  Therefore, these records must also be obtained on remand.

Finally, the Board finds the Veteran must be afforded new examinations with regard to all his claimed disabilities.  First, the March 2014 VA examiner stated that the Veteran's service treatment records did not support a "crush injury" to the Veteran's left foot and that his discharge examination says the Veteran "fell" on his feet.  This is incorrect; the Veteran's service treatment records do, in fact, demonstrate that he reported a tire fell on his left foot.  Significantly, the Veteran's March 1957 separation medical history report documents in handwritten notes that a "tire fell on left foot," which resulted in a contusion but no fracture.  The March 1957 separation examination report documents in typewritten notes that "time fell on left foot."  The Board finds it is clear that the March 1957 examiner erroneously replaced the word "tire" with "time."  Additionally, the examiner diagnosed hammer toes, hallux valgus, and also found radiological evidence of degenerative arthritis in the left foot, yet the examiner failed to provide a medical opinion regarding the etiology of these left foot disorders.  Furthermore, with regard to the Veteran's other claimed disabilities, the examiner noted that the Veteran was in a car accident prior to active service and determined that it was less likely as not that the Veteran's back, right hip, and left knee conditions were aggravated beyond their natural progression during his active service, essentially treating these disabilities as preexisting.  The Veteran's March 1953 entrance examination report does not document any preexisting back, right hip, or left knee disabilities, and there is no clear and unmistakable evidence that he had any preexisting disabilities on entrance to service.  Therefore, the Veteran is presumed sound upon entering active duty, and the new medical opinions must reflect this.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact all appropriate records repositories to obtain:

* The Veteran's complete service personnel records; and

* Clinical hospitalization records from the Davis-Monthan AFB Hospital in Tuscan, Arizona, from February 1955 and June 1955.

Separately stored clinical hospitalization records must be specifically requested from the NPRC and any other appropriate records repository.

The AOJ must also make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the AOJ that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).  All efforts to locate these records must be documented in writing and associated with the evidence of record.

If the AOJ concludes that any of the above identified records do not exist or that further attempts to obtain them would be futile, the AOJ must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016). 

2. Schedule the Veteran for the appropriate VA examination to determine the etiology of any left foot disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, to include a copy of this Remand, must be made available to the examiner.

The examiner must first identify all left foot disorders present during the period of the claim (from March 2013 to the present), to include, but not limited to, hammer toes, hallux valgus, and degenerative arthritis.

Then, based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, with respect to each left foot disorder, the examiner must determine whether it is at least as likely as not (50 percent probability or higher) that the left foot disorder began in service, was caused by service, or is otherwise related to active duty service.

The examiner is informed that in formulating the requested opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner is unable to provide any requested opinion, he or she must thoroughly explain why this is so.

3. Schedule the Veteran for the appropriate VA examination to determine the etiology of any back, right hip, and left knee disabilities found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, to include a copy of this Remand, must be made available to the examiner.

Then, based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must determine:

* Whether it is at least as likely as not (50 percent probability or higher) that any back disability began in service, was caused by service, or is otherwise related to active duty service;

* Whether it is at least as likely as not (50 percent probability or higher) that any right hip disability began in service, was caused by service, or is otherwise related to active duty service; and

* Whether it is at least as likely as not (50 percent probability or higher) that any left knee disability began in service, was caused by service, or is otherwise related to active duty service.

If it is determined that any left foot disorder IS related to the Veteran's active duty service, then the examiner must also opine as to:

* Whether it is at least as likely as not (50 percent probability or higher) that any back disability was caused or aggravated by the Veteran's service-connected right and/or left foot disabilities, to include as caused or aggravated by an altered gait due to his bilateral foot disabilities;

* Whether it is at least as likely as not (50 percent probability or higher) that any right hip disability was caused or aggravated by the Veteran's service-connected right and/or left foot disabilities, to include as caused or aggravated by an altered gait due to his bilateral foot disabilities; and

* Whether it is at least as likely as not (50 percent probability or higher) that any left knee disability was caused or aggravated by the Veteran's service-connected right and/or left foot disabilities, to include as caused or aggravated by an altered gait due to his bilateral foot disabilities.

If it is determined that any left foot disorder IS NOT related to the Veteran's active duty service, then the examiner must also opine as to:

* Whether it is at least as likely as not (50 percent probability or higher) that any back disability was caused or aggravated by the Veteran's service-connected right foot disability, to include as caused or aggravated by an altered gait due to his right foot disability;

* Whether it is at least as likely as not (50 percent probability or higher) that any right hip disability was caused or aggravated by the Veteran's service-connected right foot disability, to include as caused or aggravated by an altered gait due to his right foot disability; and

* Whether it is at least as likely as not (50 percent probability or higher) that any left knee disability was caused or aggravated by the Veteran's service-connected right foot disability, to include as caused or aggravated by an altered gait due to his right foot disability.

The examiner is informed that in formulating the requested opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner is unable to provide any requested opinion, he or she must thoroughly explain why this is so.

4. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5. Review the examination reports and medical opinions to ensure compliance with the Board's remand directives and to avoid an additional remand.  If any deficiencies are found, corrective action must be taken immediately.

6. Following completion of the above, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

